Citation Nr: 0013010	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-23 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of otitis media with bilateral hearing loss.

2.  Entitlement to an effective date earlier than July 11, 
1995 for an evaluation in excess of 20 percent for residuals 
of otitis media with bilateral hearing loss.  


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active naval service from October 1943 to 
May 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Washington, D.C., 
Regional Office (RO) which continued a 10 percent evaluation 
for residuals of otitis media with hearing loss, effective 
July 11, 1995.  In June 1997, the RO also denied an effective 
date for his award of VA disability compensation, earlier 
than July 11, 1995.  

During the course of this appeal, in June 1999, the Houston 
RO (the RO currently having jurisdiction over this case) 
granted a 20 percent evaluation effective from July 11, 1995.  
However, since the rating criteria provide for a higher 
evaluation for this disability, the appeal is continued.  
Where there is no clearly expressed intent to limit an 
appeal, the claim remains in controversy where less than the 
maximum available benefit is awarded.  See AB v. Brown, 
6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran was notified at his last known address on 
November 23, 1956 that his claim was disallowed due to 
failure to report for a scheduled VA examination.

2.  His compensation claim remained in abandoned status from 
December 1, 1956 to July 10, 1995.

3.  On July 11, 1995, the RO received the veteran's claim for 
reinstatement of his VA disability benefits and an increased 
rating. 

4.  On most recent VA audiology examination, the veteran's 
hearing was found to be most likely level VI in the right ear 
and level VII in the left ear.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for an evaluation of 30 percent 
for bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R.§§ 4.85, 4.86, 
Diagnostic Codes 6100-6102 (1999).

2.  The criteria for an effective date earlier than July 11, 
1995 for an evaluation of 30 percent for residuals of otitis 
media with hearing loss are not met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.1(p) & (r), 3.151, 3.155(a), 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends generally that he is entitled to a VA 
disability evaluation greater than 20 percent for his hearing 
loss, and that the effective date of such grant should date 
back to the time of disallowance of benefits in 1956.

Factual Background

The record reveals that service connection for bilateral 
defective hearing was granted by rating decision in June 
1945, and the veteran was assigned a 10 percent rating, 
effective May 26, 1945.  In November 1956, he was informed by 
letter sent to his address of record that, due to his failure 
to report for a VA examination scheduled in connection with 
his compensation claim, his claim was disallowed.  He was 
also notified that he could reopen his claim by informing the 
RO he was willing to report for another examination.  No 
response was received.

By letter received by the RO in Wilmington on July 11, 1995, 
the veteran submitted a request for an examination and 
reinstatement of his prior VA disability benefits.

VA audiological examination in April 1996 was conducted out 
of the country.  The examiner, Dr. Lyn, found hearing loss 
ranging from 30 to 70 decibels (db) in the right ear and 
hearing loss of 80 db in all frequencies in the left ear.  
The diagnosis was sensorineural hearing loss, bilaterally.

Fee-basis VA audiological evaluation in November 1998 
disclosed profound mixed hearing loss in the left ear and 
severe sensorineural hearing loss ranging from 50 to 70 db in 
the right ear.  

In January 2000, Dr. Lyn reported that the veteran's hearing 
loss seemed to be deteriorating as it was found to be not 
much better than 80 db in the right ear and 30 db in the left 
ear.  

Analysis

The issues for resolution in this case are whether the 
veteran is entitled to an evaluation in excess of 20 percent 
for residuals of otitis media with hearing loss and whether 
he is entitled to an effective date earlier than July 11, 
1995 for this disability.  The veteran's claims are well 
grounded as they are capable of substantiation.  See 
generally Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders a 
claim well grounded).  The Board finds that VA has satisfied 
its duty to assist the veteran in the development of facts 
pertinent to his claims and there are no areas in which 
further development may be beneficial.  38 U.S.C.A. § 
5107(a).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

VA regulations prohibit pyramiding disabilities, that is, the 
evaluation of the same disability under various diagnoses.  
38 C.F.R. § 4.14 (1999).  However, the U.S. Court of Appeals 
for Veterans Claims (Court) has emphasized that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately.  Esteban v. Brown, 6 
Vet. App. 259 (1994); 38 C.F.R. § 4.25 (1999).  With respect 
to the anti-pyramiding provision, the Court stated that the 
critical element in determining whether a veteran's 
disabilities may be rated separately is whether any of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  Esteban, 6 Vet. App. at 262.

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Hearing Loss

Service connection for bilateral hearing loss was granted by 
June 1945 rating decision and assigned a 10 percent 
evaluation from May 26, 1945.  That rating remained in place 
until disallowance from December 1, 1956.  

During the pendency of this appeal, the rating criteria under 
which diseases of the ear are rated were amended effective 
June 10, 1999.  38 C.F.R. § 4.85 et seq. (see 64 Fed. Reg. 
25,202-10).  Consistent with the decision in Marcoux v. 
Brown, 10 Vet. App. 3 (1996), a liberalizing regulatory 
change during pendency of a claim must be applied if it is 
more favorable to the claimant, and if the Secretary has not 
enjoined retroactive application, Id. at 6, citing Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the version of the 
criteria for diseases of the ear and other sense organs most 
favorable to the veteran must be applied.  

In this case, the defined purpose of the regulatory changes 
was a part of the overall revision of the rating schedule 
based on medical advances rather than representing 
liberalizing interpretations of regulations; the purpose of 
the change was an attempt to assure more equitable 
evaluations in a small number of veterans with unusual 
patterns of hearing impairment.  The comments clarify that 
the changes were not intended to be substantive.  62 Fed. 
Reg. 25,204 (May 11, 1999). 

Impairment of auditory acuity is evaluated using the criteria 
in 38 C.F.R. § 4.85 (1999).  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The evaluation of bilateral hearing loss ranges from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  

To evaluate the degree of disability from service-connected 
bilateral defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100 
(1999).

The Board notes that this case is unique in that the most 
recent audiological examinations in April 1996 and November 
1998 were conducted outside of the United States.  As a 
result, the reporting of clinical findings do not conform 
entirely with the reporting generally associated with VA 
audiology in the U.S.  Nonetheless, as the veteran continues 
to live outside of the U.S., and this is the best evidence 
that the RO could gather to evaluate this case, the Board 
believes that there is nothing to be gained by remanding this 
case to the RO for further evidentiary development.  

Based on the clinical data of record, pursuant to VA law that 
requires that all reasonable doubt as to any relevant matter 
be resolved in favor of the veteran, the Board concludes that 
the record in its entirety, objective findings and clinical 
data support an increased evaluation of 30 percent for his 
bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1999).  Essentially, viewing the evidence in 
the light most favorable to the veteran, the hearing tests in 
April 1996 and November 1998 revealed auditory thresholds 
averaging 80 db in the left ear and up to 70 db in the right 
ear.  There is little indication at which frequencies the 
pure tone decibel losses were found, and speech recognition 
scores were not reported.

Where there are difficulties and inconsistencies that make 
the use of both pure tone average and speech discrimination 
scores inappropriate, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness based only on pure tone threshold average.  
38 C.F.R. § 4.85 (c), Table VIa (1999).  Thus, under existing 
VA schedular standards, results from the VA audiological 
examinations of record here, taken as a whole, reveal his 
hearing acuity is at level VI in the right ear and level VII 
in the left ear.  Consequently, entitlement to a rating of 
30 percent is warranted.  Nonetheless, to be assigned a 
higher evaluation under VA schedular standards, the average 
pure tone thresholds would have to reflect more significantly 
impaired hearing than is evident on most recent audiological 
examinations.

With respect to otitis media, in view of the absence of 
clinical evidence of suppuration or a diagnosis of otitis 
media during any of the recent examinations, consideration of 
an additional 10 percent rating based on symptomatology of 
otitis media is not warranted in this case.  See 38 C.F.R. 
§ 4.87, Code 6200 (1999).

Thus, under the pertinent regulations, the veteran's 
disability picture more nearly approximates the rating 
criteria associated with a 30 percent evaluation.  Overall, 
the preponderance of the evidence is in favor of the 
veteran's claim for an increased rating of 30 percent for 
bilateral hearing loss.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

Earlier Effective Date

On July 11, 1995, the RO received the veteran's claim for 
reinstatement of benefits and increased rating for his 
service-connected bilateral hearing loss.  The applicable 
statutory and regulatory provisions require that VA look to 
all communications from the veteran which may be interpreted 
as applications or claims -- formal and informal -- for 
benefits.  In particular, VA is required to identify and act 
on informal claims for benefits.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.1(p), 3.400, 3.155(a).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  However, an 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

The RO considered the veteran's communication received on 
July 11, 1995 as an informal claim for an increased rating 
for his otitis media with bilateral hearing loss.  Prior to 
this date, his claim had been in an abandoned status since 
December 1, 1956 due to his failure to appear for a 
previously-scheduled VA examination for compensation 
purposes.  As noted above, he was notified of the 
disallowance of his claim by letter in November 1956.  He was 
informed at that time of the conditions for reopening his 
claim; however, no response in this regard was furnished.  
Pursuant to the pertinent regulations in place at that time, 
upon failure to report for a physical examination without 
adequate reason, the award of disability compensation was 
suspended.  Further, on failure to report for said VA medical 
examination, the claim for increased disability was 
considered abandoned.  38 U.S.C.A. § 3.251 (a) & (c) (1956).  
Both then and now, he had an obligation to report for 
periodic VA examination, where available medical evidence was 
inadequate for rating purposes.  As the matter was considered 
abandoned, no further action was taken by the RO.

Generally speaking, the controlling law provide that the 
effective date of an original claim, a reopened claim, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  

Overall, there are no objective medical records from late 
1956 and no specific evidence of any claim related to the 
veteran's otitis media with bilateral hearing loss prior to 
receipt of the veteran's claim for increase and 
reinstatement, filed with VA on July 11, 1995.  Specifically, 
following the period of time from abandonment in 1956 to his 
communication with the RO in July 1995, there is no pertinent 
evidence of record to support the assignment of an earlier 
effective date.  The veteran asserts that, over the years, he 
periodically contacted VA to inquire about the progress of 
his claim and maintains that he should be compensated for his 
hearing disability for the many years since the claim was 
considered abandoned.  Nonetheless, in spite of his 
allegations, the record contains no medical evidence to 
evaluate his service-connected condition nor does the record 
substantiate that entitlement arose earlier than on the date 
of the veteran's increased rating and reinstatement claim, 
received by VA on July 11, 1995.  38 C.F.R. § 3.400.

	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation of 30 percent for bilateral hearing loss is 
allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.
 
An effective date earlier than July 11, 1995 for bilateral 
hearing loss is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

